lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
FAYETTEV|LLE DlVlSlON `

EULAS LlNWOOD HUGHES PLA|NT|FF
V. ' CASE NO. 5:18-cv-05223

FRAN |NFANTE, Nurse, Turnkey
Medical; SHAWNA STEPHENS,
Nurse Turnkey Medical, et al. DEFENDANTS

MMM_E_B

This is a civil rights action filed by the P|aintiff pursuant to 42 U.S.C. § 1983.
P|aintiff proceeds pro se. With his complaint, P|aintiff submitted an in forma pauperis
(“|FP") application. However, he failed to complete the certification regarding inmate
funds held in his name. An Order (Doc. 4) was entered on November 13, 2018, giving
P|aintiff until December 4, 2018, to either have the certificate portion of the lFP application
completed by the appropriate detention center official and return the application to this
Court for review and filing or pay the $400 Hling fee. P|aintiff was advised that if he failed
to comply with the Order, the complaint would become subject to summary dismissal for
failure to obey an order of the Court.

P|aintiff has not complied with the Order (Doc. 4). He has not sought an extension
of time to comply. P|aintiff has not contacted the Court in any way. No mail has been
returned as undeliverable.

The Federal Ru|es of Civil Procedure specifically contemplate dismissal of a case
on the ground that the plaintiff failed to prosecute or failed to comply with order of the
court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)

(stating that the district court possesses the power to dismiss sua sponte under Ru|e

[1]

41(b)). Pursuant to Ru|e 41(b), a district court has the power to dismiss an action based
on “the plaintiff’s failure to comply With any court order.” Brown v. Frey, 806 F.2d 801,
803-04 (Bth Cir. 1986) (emphasis added). Additionally, Rule 5.5(0)(2) of the Local Ru|es
for the Eastern and Western Districts of Arkansas requires parties appearing pro se to
monitor the case, and to prosecute or defend the action diligently

Therefore, pursuant to Rule 41(b), this Comp|aint should be and hereby is
D|SMlSSED WlTHOUT PREJUD|CE based on P|aintist failure to prosecute this case
and his failure to obey the order of the Court. Fed. R. Civ. P. 41(b).

lT lS SO ORDERED on this J_B'day of December, 2018.

   

 

. B OOKS
S DlSTRlCT JUDGE

[2]

